Citation Nr: 9913117	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-10 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for digestive problem, 
claimed as an undiagnosed illness.

2.  Entitlement to service connection for neuromuscular 
problem, claimed as an undiagnosed illness.

3.  Entitlement to service connection for weight loss, 
claimed as an undiagnosed illness.

4.  Entitlement to service connection for fatigue, claimed as 
an undiagnosed illness.

5.  Entitlement to service connection for skin rash, 
identified as unguium, manus, and keratosis pilaris, and also 
claimed as an undiagnosed illness.

6.  Entitlement to service connection for fungal infection of 
the right hand, left foot, and fingernails, claimed as an 
undiagnosed illness.

7.  Entitlement to service connection for tinea pedis, 
claimed as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and [redacted]


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from May 1976 to January 
1993.  Service records reflect that the appellant served in 
support in Operation Desert Shield/Storm from August 1990 to 
February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits sought on appeal.  A preliminary 
review of the record discloses that by rating action dated in 
December 1994, the RO denied entitlement to service 
connection for various disorders, to include post-traumatic 
stress disorder.  The appellant filed a notice of 
disagreement with this rating determination in January 1995.  
A statement of the case was not issued.  The record discloses 
that the appellant sought to "amend" his original claim for 
compensation benefits in July 1995, to include a claim for 
residuals of exposure to environmental agents while stationed 
in the Persian Gulf, claimed as Gulf War Syndrome.  The RO 
denied the appellant's claim for service connection for 
multiple undiagnosed illnesses, alleged to have resulted from 
service in the Persian Gulf in August 1995.  In September 
1995, the appellant filed a notice of disagreement with the 
August 1995 rating decision.  A statement of the case was 
issued in November 1995.  The issue of entitlement to service 
connection for post-traumatic stress disorder was not 
addressed in the context of this statement of the case.  The 
appellant perfected an appeal in this matter in February 
1996.  In correspondence, received in March 1996, the 
appellant reported additional symptomatology he believed to 
be due to environmental illness associated with his military 
service.  A supplemental statement of the case was thereafter 
issued in May 1996, which addressed the multiplicity of 
disorders claimed as Persian War Syndrome.  Again, the issue 
of service connection for post-traumatic stress disorder was 
not addressed.  Since the appellant has not been a furnished 
a SOC with respect to the PTSD claim, that issue will be 
remanded to the RO for appropriate action.  See Fenderson v. 
Brown, 12 Vet. App. 119, 132 (1999) (citing Holland v. Gober, 
10 Vet. App. 433, 436 (1997) (per curiam order) ("vacating 
BVA decision and remanding matter when the VA failed to issue 
SOC after claimant submitted timely NOD")).

The appellant was afforded a personal hearing at the RO in 
April 1996.  The hearing officer granted service connection 
for a respiratory condition, but affirmed the RO's denial of 
service connection for undiagnosed illness due to Persian 
Gulf War Syndrome.  A May 1996 rating action implemented this 
decision.  Service connection for undiagnosed illness was 
denied in December 1997.  However, the case was referred to 
the RO prior to certification of this matter to the Board, 
for further review and adjudication of whether service 
connection had been established on either a direct or 
presumptive basis for any disorders diagnosed on the most 
recent VA examination.  In December 1997, the appellant filed 
a substantive appeal relative to myriad disorders he believed 
to be related to his Gulf War service.  Disorders diagnosed 
during VA examination and Persian Gulf Registry examination 
were the subject of a March 1998 rating decision.  The 
appellant filed a notice of disagreement with the denial of 
service connection for these disorders in April 1998.  A 
statement of the case was issued in July 1998.  The appellant 
filed a substantive appeal in August 1998, with respect to 
the disorders which are listed on the title page of this 
decision.  

Further, a preliminary review shows that although the 
appellant initially sought compensation benefits for myriad 
disabilities, each claimed as undiagnosed illness due to 
Persian Gulf War Syndrome, he did not perfected an appeal 
with respect to each of the several claimed conditions, to 
include: severe headaches, bleeding gums with multiple 
decaying teeth, eye infection, chest pains, joint pains, 
"neurologic sign and symptoms," neuropsychological signs or 
symptoms, insomnia, upper and lower respiratory condition, 
chronic gastroenteritis, chronic bronchitis, blackening of 
the finger and toe nails, multiple chemical sensitivity, 
multiple allergies, abnormal cervical spine, abnormal 
abdomen, irritable bowel syndrome, liver condition, heavy 
metal toxicity, short term memory loss, and trouble 
concentrating.  See 38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. §§ 20.202, 20.320(b) (1998); Brannon v. West, 12 
Vet. App. 32, 34 (1998) (noting the requirement of a 
Substantive Appeal).  Accordingly, the issues of entitlement 
to service connection for the myriad disabilities listed 
above are not on appeal to the Board.  See Fenderson, 12 Vet. 
App. at 129-31.

During a videoconference hearing in this case, in January 
1999, the appellant submitted additional evidence for 
consideration in this mater.  At that time, the appellant 
waived RO consideration of this evidence.

Finally, the Board notes that effective March 1, 1999, the 
United States Court of Veterans Appeals changed its name to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"). 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's claim has been 
obtained by the RO.

2.  The appellant served in the Persian Gulf during the 
Persian Gulf War.  

3.  The appellant has antritis and duodenitis; there is no 
objective evidence perceptible to an examining physician, or 
other non-medical indicators that are capable of independent 
verification, which tend to indicate that the appellant 
currently suffers from manifestation of an undiagnosed 
digestive disorder. 

4.  The medical evidence shows that the appellant was 
evaluated for complaints of sensory neuropathy on the left 
side; there is no objective evidence perceptible to an 
examining physician, or other non-medical indicators that are 
capable of independent verification, which tend to indicate 
that the appellant currently suffers from manifestation of an 
undiagnosed neuromuscular disorder. 

5.  There is no objective evidence perceptible to an 
examining physician, or other non-medical indicators that are 
capable of independent verification, which tend to indicate 
that the appellant currently suffers from manifestation of an 
undiagnosed disorder manifested by fluctuations in weight 
loss or gain.

6.  There is no objective evidence perceptible to an 
examining physician, or other non-medical indicators that are 
capable of independent verification, which tend to indicate 
that the appellant currently suffers from manifestation of an 
undiagnosed fatigue syndrome. 

7.  The appellant has been evaluated with scaling dermatitis, 
unguium, manus, and keratosis pilaris; there is no objective 
evidence perceptible to an examining physician, or other non-
medical indicators that are capable of independent 
verification, which tend to indicate that the appellant 
currently suffers from manifestation of an undiagnosed skin 
disorder.

8.  The appellant has been evaluated with scaling and 
onycholysis on the right hand and feet; there is no objective 
evidence perceptible to an examining physician, or other non-
medical indicators that are capable of independent 
verification, which tend to indicate that the appellant 
currently suffers from manifestation of an undiagnosed 
disability regarding the right hand, left foot, and 
fingernails.

9.  Contact dermatitis of the right hand was shown in 
service.

10.  There is no competent medical evidence establishing a 
nexus between the appellant's currently diagnosed antritis 
and duodenitis, sensory neuropathy on the left side, fatigue 
syndrome, scaling dermatitis, unguium, manus, and keratosis 
pilaris, and onycholysis and the appellant's period of 
service.

11.  There is no competent medical evidence of record that 
would establish that the appellant has a disability 
manifested by tinea pedis.


CONCLUSIONS OF LAW

1.  The requirements for service connection for digestive 
problem, neuromuscular problem, weight loss,  fatigue, skin 
rash, fungal infection of the right hand, left foot, and 
fingernails, and tinea pedis, each claimed as an undiagnosed 
illness due to Persian Gulf War Syndrome, have not been met.  
38 U.S.C. § 1117 (1997); 38 C.F.R. § 3.317 (1998).

2.  The claim of entitlement to service connection for a 
gastrointestinal disorder, to include antritis and duodenitis 
(claimed as a digestive problem), is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
neuromuscular problems, to include sensory neuropathy on the 
left side, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for weight 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim of entitlement to service connection for 
fatigue syndrome is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

6.  The claim of entitlement to service connection for a skin 
disorder, to include scaling dermatitis, unguium, manus, and 
keratosis pilaris, is not well grounded. 38 U.S.C.A. § 
5107(a) (West 1991).

7.  The claim of entitlement to service connection for a 
fungal infection of the right hand, left foot, and 
fingernails, to include onycholysis, not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

8.  Contact dermatitis of the right hand was incurred in 
military service.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).

9.  The claim of service connection for tinea pedis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A preliminary review of the record discloses that the 
appellant has emphasized the factual aspects of his claim, 
and that the record on appeal presents a detailed procedural 
history relative to the appellant's claims.  It is the 
opinion of the Board that a thorough recitation of the 
history of the case is therefore appropriate in this matter.

Factual Background

Service medical records disclose that at the time of his 
entrance examination, in March 1976, the appellant was 
evaluated to be without disqualifying abnormalities or 
defects.  The medical examination report recorded a weight of 
151 pounds at that time.  A review of the appellant's service 
medical records shows that he received intermittent treatment 
for upper respiratory conditions.  In January 1976, the 
appellant was seen for bilateral swelling of the hands from 
the wrist to the fingers.  There was no diagnostic assessment 
made at that time.  The appellant was treated with Tylenol 
and hot soaks, and advised to return to the clinic if 
necessary.  There is no indication of record of a follow-up 
evaluation.  He was seen in January 1977 for possible 
gastroenteritis.  The appellant was also seen in January 1977 
for callouses on both feet.  An August 1978 clinical report 
indicated that the appellant reported a history of bilateral 
plantar feet with dryness, and callous build-up for which he 
was referred to the podiatry clinic.  The appellant was 
treated in June 1982 for burns he sustained to the right foot 
and upper extremities.  The appellant was evaluated in 
February 1984 for complaints of stomach cramps after eating, 
with diarrhea.  The clinical assessment was probable 
gastroenteritis.  The remainder of these treatment reports 
document episodes of treatment the appellant received for 
complaints related to his back, great toe, foot, hemorrhoids, 
shoulder, and left lower extremity. 

The appellant underwent examination upon separation from 
service in December 1992.  In the appropriate section of the 
medical examination report, the appellant checked the boxes 
indicating that he experienced or had a history of a trick or 
locked knee; foot trouble; neuritis; paralysis; epilepsy; 
car, train, sea or air sickness; frequent trouble sleeping; 
loss of memory or amnesia; and periods of unconsciousness.   
Physical examination conducted at that time revealed the 
presence of a hemorrhoid tag, hypercholesterolemia for which 
the appellant was advised concerning diet and exercise, and 
contact dermatitis of the right hand secondary to fuel 
grease, evaluated as mild.  The examiner advised the 
appellant to seek follow-up evaluation for his right hand 
condition if necessary.  The appellant's weight was noted as 
160 pounds.  The service medical records show that during his 
period of military serivce, the appellant's weight was 
recorded from 151 pounds to 178 pounds.  

In correspondence, dated in May 1994, the appellant indicated 
that he developed various symptoms following his service 
during the Persian Gulf War.  In that context, he indicated 
that he experienced shortness of breath, loss of appetite, 
swelling of the feet and hands, nose bleeds while asleep, 
nightly cramping, "rash in the head," "jock rash" of the 
right palm and groin which is resistant to topical solutions, 
elevated cholesterol, gastric symptoms accompanied by chest 
pains, and numbness of the extremities and face, with visual 
impairment.  He reported that clinical test results were 
negative.  Articles concerning studies of Gulf War veterans 
were also provided in support of the appellant's claim.

Private medical records show that the appellant was approved 
for referral evaluation in March 1994.  The appellant 
reported complaints referable to the parotid glands.  It was 
the opinion of the treating physician that the presence of a 
tumor or stone was doubtful.  A consultation report, dated in 
May 1994, indicated that the appellant reported left parotid 
swelling for three weeks, but with periodic swelling since 
the initiation of antibiotics two weeks earlier.  The 
clinical assessment was parotitis, mild, resolving.

Medical treatment reports, dated in May 1994, reflect that 
the appellant was seen for complaints of a six day history of 
heartburn, without dysphagia or precordial distress.  The 
appellant was evaluated with symptomatic gastroesophageal 
reflux disease.  The examiner indicated that a clinical 
assessment of obstructive epigastric hernia was doubtful.  
The appellant was treated with a trial of Zantac.  A clinical 
notation indicated that the appellant contacted the physician 
the following day to report that Zantac was not helpful.  A 
new medication was dispensed.  

Other private medical records show that the appellant was 
diagnostically evaluated in May 1994.  These diagnostic 
studies yielded essentially negative results.  X-ray studies 
of the cervical spine were normal.  A computerized tomography 
(CT) scan of the head was normal.  A CT scan of the chest 
revealed a probable chronic obstructive pulmonary disease 
with bullous emphysema predominately in the right apex.  
Diagnostic evaluation of the esophagus was negative.  An 
upper gastrointestinal (GI) series showed findings consistent 
with mild antritis and duodenitis, without evidence of active 
ulcer.  There was no hilar or mediastinal mass detected.  
Laboratory test results were also provided, but did not 
include an interpretative report regarding the hematology 
studies.

A private medical referral report, also dated in May 1994, 
indicated that the appellant had presented to his primary 
care physician with complaints of persistent numbness of his 
hands.  It was noted that he also experienced generalized 
tremors.  The examiner indicated that a neurological disorder 
had been ruled out as a diagnosis.  In the appropriate 
section of this report, it was noted that referral 
authorization had apparently been deferred, with instruction 
that the appellant's treating physician should conservatively 
treat the appellant for a six week period, and thereafter 
resubmit the referral request.  There is no indication of 
record that further referral authorization was subsequently 
provided.  

The appellant underwent VA examination in August 1994.  
During the general medical examination, the appellant 
reported subjective complaints of left upper quadrant pain 
and pressure, in addition to left posterior pain and pressure 
since April 1994.  At the time of the examination, the 
appellant reported that he developed symptoms after eating a 
bowl of soup three hours earlier, and noted that he had been 
treated in the emergency room.  The appellant indicated that 
he had been followed by private physicians with no diagnosis 
made.  He also complained of muscle spasms in the left 
abdominal wall of his chest, and flank area.  He reported 
that he was then employed full time as a bus driver.  
Physical examination of the lymphatic and hemic systems was 
normal.  Evaluation of the face and neck was normal.  The 
nose, sinuses, mouth and throat were found to be within 
normal limits.  Examination of the heart and cardiovascular 
system were normal.  Review of the respiratory system 
revealed distant breath sounds.  On evaluation of the 
digestive system, the appellant was noted to complain of 
excruciating pain of the epigastrium when palpated.  During 
review of the musculoskeletal system, the appellant 
complained of pain at the back of the neck upon lateral 
flexion, and left chest pain with full abduction and flexion 
of the shoulders.  He also complained of pain in the left 
hand when making a fist, and left shoulder pain with wrist 
flexion and extension.  Examination showed the spine to be 
well aligned.  All neck movements were normal with regard to 
range of motion.  Likewise, ranges of motion of all upper 
extremities were normal.  Upper extremity reflexes and girth 
measurements were equal.  The examiner noted that left flank 
pain was elicited on examination.  Flexion of the trunk was 
limited with fair progression of movement of the spine.  All 
lower extremity movements were noted to be normal in range of 
motion.  Finally, neurological evaluation showed decreased 
sensation in the left side of the face, neck, and the entire 
upper and lower left extremity.  The diagnostic impression 
was sensory neuropathy to the left side of the body, and 
upper gastric tenderness.

The appellant forwarded private medical reports, dated from 
October 1994 to December 1994, for consideration.  The 
appellant underwent the second phase of an evaluation for 
Gulf War illness in June 1994, at which time, an assessment 
of adjustment disorder with decreased mood, paranoid and 
narcissistic traits, chronic gastritis secondary to 
"helicobacter" infection, ventral abdominal hernia, 
fatigue, and muscle spasm was noted.  A November 1994 
clinical report indicated that the appellant had been seen at 
a base medical facility for diagnostic evaluation, as well as 
individual and group psychiatric therapy in October 1994.  
The report referenced diagnoses to include brief depressive 
reaction, ventral hernia, and dermatophytosis of the hand.  A 
December 1994 clinical report indicated that the appellant 
continued to complain of several symptoms, and noted that 
multiple consultations and laboratory evaluations were 
conducted without abnormal diagnostic results.  An 
accompanying laboratory report noted that diagnostic 
evaluation was negative for any clinical abnormalities or 
findings.  A comprehensive clinical evaluation report 
indicated that no abnormalities were detected following 
neurological and infectious disease examinations.  
Psychiatric evaluation was significant for adjustment 
disorder with decreased mood, and paranoid and narcissistic 
traits.  The appellant was referred for further psychological 
evaluation due to the presence of significant 
neuropsychological symptoms noted during the phase II 
evaluation.  The record discloses that on consultation 
evaluation, the appellant demonstrated increased distress and 
with circumstantial speech.  It was the examiner's 
determination that further psychiatric evaluation was 
necessary to evaluate the extent of the appellant's 
depression, and to "tease apart the medical versus 
psychological etiology of the appellant's presenting 
complaints."  

The appellant also forwarded treatment reports, dated in 
April 1995, documenting clinical findings noted during a Gulf 
Syndrome evaluation.  These medical reports indicated that 
the appellant presented with multiple chronic somatic 
complaints.  It was noted that the appellant appeared to be 
clinically stable.  During the course of this evaluation, the 
appellant reported a variety of somatic complaints, to 
include dyspnea, fatigue, leg cramps, skin rashes, decreased 
night vision, chronic headaches, diffuse myalgias, right 
sided neck and shoulder pain, and persistent dyspepsia.  
Neurobehavioral consultation was essentially unremarkable, 
without any focal abnormalities detected.  On psychiatric 
consultation, it was opined that the appellant might be 
experiencing a depressive disorder, not otherwise specified, 
with a possible component of PTSD and/or psychosomatic 
disorder with psychological factors affecting the appellant's 
physical condition.  Rheumatology consultation revealed six 
of 18 trigger points, which were noted to be suggestive of 
possible fibromyalgia syndrome.  However, examiners indicated 
that the clinical criteria necessary to establish this 
diagnosis were not present.  Pulmonary function studies, 
conducted in May 1995, showed some obstructive impairment.  

In correspondence, dated in September 1995, the appellant 
reported that he sustained an injury to his back, described 
as a strain, during a physical fitness test.  He indicated 
that he was unable to seek medical attention for his 
condition, because of harassing treatment he received by 
superior officers.  The appellant also noted that he 
continued to be in need of urgent medical treatment for 
chronic conditions which began following his return from the 
Persian Gulf.  

In correspondence, dated in March 1996, the appellant 
indicated that he now suffered from sun allergy, that he was 
unable to eat foods that were previously part of his diet, 
and that he was unable to engage in physical or outdoor 
activities.  In support of his claim, the appellant indicated 
that his private physician had evaluated him with 
"environmental illnesses."  

During an April 1996 hearing at the RO, the appellant offered 
testimonial evidence concerning the onset and severity of the 
claimed conditions.  It was contended on behalf of the 
appellant that service connection was warranted for a chronic 
respiratory disorder, in light of documented treatment the 
appellant received during service, and post service findings 
of a respiratory disorder.  The appellant stated that he 
"voluntarily got out of the military" in January 1993, and 
immediately thereafter became a reservist.  He indicated that 
he left the reserves in April 1994, because of harassment and 
health concerns.  He stated that he sought medical treatment 
in November 1991, following his return from the Persian Gulf 
because of chronic symptoms, described as swelling in the 
feet and legs which prevented him from running, tightness, 
and fatigue.  This medical evaluation reportedly yielded no 
clinical findings.  He indicated that he also developed 
symptoms of stomach distention; swelling of the legs, feet, 
and hands; gastritis, neurological impairment; respiratory 
problems; eye infection; sensitivity to cold, sunlight and 
chemical exposure; and a skin disorder manifested by peeling 
skin and loss of nail beds.  The appellant stated that he 
developed allergic reactions to medications given to him to 
treat his symptomatology.  The appellant reported that 
following service, he was employed as bus driver, and now 
worked as a bus cleaner.  He indicated that he was allergic 
to the cleaning products used in connection with this duty, 
and that he was required to utilize a respirator when 
performing his work-related duties.  Testimony was offered by 
the appellant's wife concerning observations of changes she 
observed in the appellant's behavior following his return 
from Saudi Arabia.  She indicated that she observed a 
progression of fatigue, and a reluctance to discuss his 
concerns.  

A private medical statement, dated in March 1996, was 
received into evidence at the time of the hearing.  This 
statement indicated that recent laboratory testing for 
mineral levels showed significantly elevated levels of 
various minerals, to include aluminum, antimony, arsenic, 
barium, iron, lead, titanium, zirconium, and cadmium.  It was 
also noted that many nutrient minerals were also heavily 
excreted.  It was the physician's opinion that these results 
were suggestive of heavy metal toxicity, and that this 
circumstance would present a plausible explanation for the 
appellant's current subjective complaints.  In that regard, 
it was noted that the appellant reported symptoms which 
included muscular tightness and twitching; neck pain and 
numbness; shoulder tightness; chest pain related to 
infrequent stools; burning epigastric sensation; gastralgia 
independent of foods eaten; severe intestinal cramps; bladder 
incontinence; leg muscle spasms and sharp pains with easy 
muscle fatigue; and sensitivities to many drugs, sunlight, 
skin rashes, athlete's foot, peripheral tingling and 
numbness.  The physician further opined that the appellant 
had a "real and debilitating illness which has not yet been 
fully diagnosed" and warranted consideration of a possible 
relationship with the Gulf War.  Also received was the 
laboratory report of the numerical values recorded on 
evaluation, and a report of text material concerning the 
evaluation of elevated mineral levels.  It was noted that 
some of the elevated levels were attributable to endogenous 
sources or external contamination.  With respect to the 
levels at which elevated readings were recorded for the 
appellant, it was noted that such readings were consistent 
with the increased cardiac risk, periodontal problems, and 
fatigue.  

The record further discloses that the appellant submitted 
several color photographs in support of his claim.  These 
photographs depict the appellant's body, at various vantage 
points, in an effort to document physical manifestations of 
the claimed conditions.  

In June 1996, the appellant submitted articles concerning the 
exposure to chemical toxins which resulted in neurological 
impairment, and proposed notice requirements regarding the 
use of experimental drugs on service members.

In correspondence, dated in June and July 1996, the appellant 
attributed his multiple symptoms to immunizations he received 
prior to his departure for service in the Persian Gulf.  In 
other correspondence, received in June 1996, the appellant 
generally reiterated his contentions that his current 
symptomatology was attributable to undiagnosed illnesses 
associated with his service in the Persian Gulf.

In a September 1996 statement, the appellant clarified the 
conditions for which compensation benefits were sought on the 
basis of undiagnosed illnesses due to Persian Gulf service.  
The conditions identified included heavy metal toxicity; 
chronic fatigue; skin rashes; severe headaches; muscle pain; 
chest pain; joint pain; muscle spasm; chronic gastritis; 
irritable bowel syndrome; chronic constipation; insomnia; 
neurological signs and symptoms; abnormal stomach; abnormal 
weight loss, with change to abnormal weight gain following 
endoscopy; fungus of the hands and feet; multiple chemical 
sensitivity; and multiple allergic reactions.  The appellant 
forwarded an additional statement concerning his chronic 
symptomatology in October 1996, along with copies of articles 
concerning service members exposure to chemical toxins, use 
of experimental inoculations on service members, and 
treatment of Gulf War syndrome.

The appellant underwent VA examination in February 1997, to 
evaluate the disabilities claimed as due to his service in 
the Persian Gulf.  On general medical examination, the 
appellant reported a history of exposure to toxic fumes while 
serving in the Persian Gulf.  He reported subjective 
complaints of chronic fatigue; gingivitis with bleeding gums 
which prevent him from flossing; recurrent skin rashes, to 
include dyshidrotic dermatitis of the soles of the hands and 
feet; recurrent headaches; myalgias; atypical chest wall pain 
without a history of angina pectoris; muscle spasms; 
nonspecific joint pain of the axial and peripheral joints of 
the body without a history of arthritis; and irritable bowel 
syndrome with constipation and weight gain.  It was noted 
that the appellant also reported a history of chronic fever, 
chills, night sweats, weight loss, and depression.  The 
appellant indicated that he received an intravenous 
multivitamin preparation from a private physician due to his 
varied subjective complaints.

On physical examination, evaluation of the head, eyes, ears, 
nose, and throat, including fundiscopic and cranial nerve 
examinations were normal.  The neck was supple, and exhibited 
a full range of motion.  There was no adenopathy detected, 
including in the supraclavicular area.  There was no evidence 
of thyromegaly.  The lung fields were clear.  Cardiac 
examination revealed a regular rhythm, without murmurs or 
gallops.  The examiner indicated that the abdomen was notable 
for diastasis recti with herniation of the subcutaneous upper 
abdominal wall contents, at the separation of the rectus 
abdominis muscles as they originate from the lower rib cage 
and xiphoid.  There was no evidence of ascites.  There was no 
palpable or percussible hepatosplenomegaly or other abdominal 
masses.  Bowel sounds were normal and active.  No evidence of 
tenderness was elicited on examination.  In that context, the 
examiner noted that shifting dullness failed to show evidence 
of intraperitoneal fluid.  There was no gynecomastia or 
spider angiomata observed.  Examination of the upper limbs 
revealed full and normal range of motion of all joints 
proximally and distally.  There was no evidence of a chronic 
or active arthritic condition.  Deep tendon reflexes were 
symmetrical and intact.  There was no percussible myalgias 
elicited.  Fasciculation nor atrophy were shown.  Motor 
strength was proximally and distally intact.  There was no 
muscle tenderness elicited in the upper extremities.  
Examination of the palms showed a dyshidrotic, dry, scaling 
dermatitis involving the palmer aspect of the all five 
digits, and the palm.  There was no evidence of ulceration or 
fissures.  Evaluation of the lower extremities showed a 
positive Lasegue's sign bilaterally at 70 degrees, 
characterized by loss of lumbar lordosis and mild lumbar 
spasm.  Range of motion of the hips, knees, and ankles was 
normal, with no evidence of active or chronic arthritis.  
There was no evidence of a sensory radiculopathy involving 
the lumbosacral root segments.  The examiner noted that 
muscle weakness was not evident on examination.  There was no 
evidence of peripheral sensory neuropathy in the lower 
extremities.  The appellant ambulated with a normal gait.  
Cerebellar and extrapyramidal examinations were normal.  
There was no evidence of lymphadenopathy involving the 
cervical, supraclavicular, axillary, femoral, or inguinal 
areas.  There was no peripheral edema, clubbing, or cyanosis 
detected.  There was no evidence of a scaling dermatosis of 
the lower extremities, with the exception of the soles of the 
feet, where a similar dyshidrotic appearing dermatitis was 
present.  

It was the examiner's assessment that the appellant presented 
with a history of a variety of symptoms following his tour of 
duty in the Persian Gulf.  The examiner indicated that 
examination was significant for diagnoses of diastasis recti, 
significant gingival hyperplasia, and dyshidrotic dermatosis 
of both hands and soles of the feet.

On VA skin examination, the appellant reported a history of 
scaling of the hands, feet, and nails since 1992.  He 
indicated that he had been prescribed with topical 
antifungals without benefit.  He also complained of lesions 
on the arms. Also, the appellant complained of pain, edema, 
and pruritus.  Physical examination revealed papules on the 
arms.  There was scaling and onycholysis on the right hand 
and feet, described as potassium hydroxide positive.  It was 
noted that clinical testing showed potassium hydroxide 
positive hands and feet.  The clinical assessment was tinea 
pedis, unguium, manus, and keratosis pilaris.  


A June 1997 medical statement indicated that the appellant 
had recently undergone examination for the Persian Gulf 
Registry.  It was noted that the appellant presented at that 
examination with multiple subjective complaints.  The 
appellant was advised that the results of this physical 
examination were essentially normal, except for clinical 
findings relative to his gums, ventral hernia, inguinal 
hernia, and popping joints.  It was further noted that the 
diagnostic evaluation revealed normal blood counts, chemistry 
panel, and urinalysis.  However, laboratory testing for one 
liver enzyme, serum glutamic oxaloacetic transaminase (SGOT), 
cholesterol I, and triglycerides were noted to be outside of 
the normal range.  Radiographic examination of the chest was 
normal.  The examiner noted that overall, the general health 
measures reportedly discussed with the appellant included 
discontinuance of tobacco and alcohol use, low dietary intake 
of sodium, saturated fats, refined sugars, caffeine, and 
other stimulants. 

A separate medical report, dated in July 1997, indicated that 
registry examination revealed chronic fatigue syndrome.  In 
this regard, it was noted that the appellant's serum test was 
positive for Epstein-Barr virus, and was suggestive that this 
circumstance might be the cause of his fatigue.  It was noted 
that the appellant also tested positive for tuberculosis, 
without evidence of present active tuberculosis.  A 
comparison of chest x-ray studies from 1996, and those 
performed in conjunction with this examination were 
consistent for bilateral apical pleural thickening indicative 
of old granulomatous disease.  Laboratory studies revealed 
elevated cholesterol, but was otherwise normal.  
Electrocardiogram also yielded normal results.  The remainder 
of this examination was noted to be entirely normal.  

During a January 1999 hearing, the appellant testified 
concerning the onset and severity of his symptomatology.  In 
general, the appellant stated that he was initially deployed 
to several regions in Saudi Arabia following his arrival.  In 
this context, he noted that he was in Kuwait during the 
clean-up process, during which time the Iraqi ammunition 
camps were being destroyed.  In addition, the appellant 
reported that he initially became symptomatic in October 
1991, within two months of receiving his inoculations.  He 
initially developed muscle problems.  Following his return 
stateside, the appellant reportedly was unable to resume his 
previous activities, and was transferred to another base, 
located in the desert region.  He related that he became more 
chronically tired, and developed chest pains, bronchitis, and 
swelling of the feet.  The appellant did not seek medical 
attention for these symptoms at that time, due to false 
beliefs by his platoon commander that inability to perform 
physical activities was attributable to alcohol abuse.  With 
respect to his digestive problems, the appellant stated that 
private medical reports, dated in March 1996, demonstrate 
increased toxicity levels, to which the physician attributed 
his current digestive problems.  He stated that his stomach 
problems, to include distention of the abdomen began 
following his return from the Gulf War.  During the course of 
his testimony, the appellant displayed his abdomen to 
demonstrate the extent of his abdominal protrusion.  The 
appellant indicated that he suffers from chronic fatigue, 
shortness of breath, and muscle tightness with accompanying 
neurological impairment.  He noted that he is unable to sit 
for extended periods, without cramping.  With respect to his 
chronic fatigue, the appellant indicated that he presently 
works at night, and must remain in bed the entire day in 
order to complete his eight hour shift with the least amount 
of pain.  He related that exposure to sunlight exacerbates 
his fatigue, so that he must remain in a darkened room.  The 
appellant reported that he is generally unable to sleep for 
extended periods, and will get about two hours of sleep.  The 
extent of his fatigue generally corresponds with the amount 
of physical activity he engages in.  With respect to his 
weight, the appellant stated that he experiences fluctuations 
in his weight.  He indicated that at the time he initially 
filed his claim, he had lost 36 pounds within a three month 
period, and averaged 147 pounds.  He noted that following 
evaluation for his hernia condition, to include an endoscopy, 
he thereafter began to gain weight.  He stated that his 
stomach "blew up," and that he was unable to move his 
bowels for some period.  The appellant indicated that he 
gained 80 pounds, concentrated in the abdominal area.  He 
indicated that he now weighs 225 pounds.  He stated that the 
presence of multiple hernias has caused him to change his 
eating habits, and does not explain the nature of his weight 
gain.  With respect to his skin condition, the appellant 
indicated that his condition is aggravated by exposure to the 
sun or heat.  The condition is manifested by itching, and may 
develop into lesions and ulcerations.  The condition was also 
noted to primarily affect the upper extremities.  With 
respect to his fungal infection, the appellant testified that 
the condition primarily affects his right hand and nail beds.  
He reported that he experienced swelling and pain, with 
increased symptoms following increased activity.  He 
described his nail beds as blackened, and peeling skin on his 
hands and left foot.  It was the appellant's contention that 
his skin disorder was documented on his separation 
examination.  The appellant reported a progression of his 
symptoms since 1992.

Testimony was also offered by the appellant's spouse.  She 
stated that the appellant complained of being tired, and 
unable to tolerate sunlight.  He was noted to also complain 
of exposure to the smell of household chemical cleaners or 
charred food, as these odors would take his breath away.  She 
also reported that the appellant's stomach protruded, and 
that he experienced constant burping and reflux syndrome as a 
result of his stomach disorder.  She related that the 
appellant's symptoms became noticeable within six months of 
his return from service in the Gulf War, and have continued 
since that time.

A fellow service member provided additional testimonial 
evidence in the appellant's behalf.  He stated that he worked 
with the appellant, when the two served in the same unit, 
prior to the appellant's service in the Gulf War.  In 
addition, he and the appellant had often participated in 
recreational activities together.  He related that during his 
hospitalization at a VA medical facility, he saw the 
appellant.  Through conversations the two shared, they became 
aware that they each suffered from similar symptomatology.  
Following continued communications between the two, he 
noticed visible changes in the appellant's appearance, to 
include an enlarged stomach, swollen hands, bleeding gums.  
It was his belief that the appellant presented legitimate 
physical complaints. 




Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Additionally, if a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

38 C.F.R. § 3.317(a), as amended at 62 Fed.Reg. 23,138, 
23,139 (1997), provides that the VA shall pay compensation to 
a Persian Gulf War veteran who "exhibits objective 
indications of chronic disability" (manifested by certain 
signs or symptoms), provided that the disability was manifest 
to a degree of 10 percent or more prior to December 21, 2001, 
and that it cannot, by history, physical examination and 
laboratory tests, be attributed to any known clinical 
diagnosis.  See also 38 U.S.C.A. § 1117 (West 1991).  Signs 
or symptoms which may be manifestations of undiagnosed 
illnesses include joint pain and fatigue.  38 C.F.R. 
§ 3.317(b).  "Objective indications" include both objective 
evidence perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a)(2).  In this regard, VA 
has stated that non-medical indicators of an illness may 
include evidence of time lost from work, evidence the veteran 
has sought medical treatment for his symptoms, and "[l]ay 
statements from individuals who establish that they are able 
from personal experience to make their observations or 
statements."  See Compensation for Certain Undiagnosed 
Illnesses, 60 Fed. Reg. 6660, 6663 (1995).  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 C.F.R. § 3.317, as amended by 
62 Fed. Reg. 23, 139 (1997).

However, the threshold question which must be answered in 
this case is whether the appellant has presented well-
grounded claims for service connection.  A well grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
each claim is well grounded."  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish a well grounded claim, the appellant must 
satisfy three conditions: First, there must be competent 
evidence of a current disability established by medical 
diagnosis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991).

Lastly, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown through medical evidence.  See Epps v. 
Brown, 9 Vet. App. 341, 343-344 (1996); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In the alternative, the chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition. Such 
evidence must be medical unless it relates to a condition as 
to which, under relevant case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is observed during service or any 
applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).



Entitlement to service connection for digestive problem

Although service medical records reflect that the appellant 
was seen on several occasions with gastrointestinal 
complaints which were diagnosed as enteritis and gastritis, 
the appellant's claim of service connection for a 
gastrointestinal disorder, to include an undiagnosed illness, 
fails because there is no objective indication which can 
independently verify that the appellant currently suffers 
from any such disability.

It is not disputed that the appellant suffered from 
gastrointestinal problems while in service.  In this regard, 
the evidence of record shows that the appellant was seen 
during service for gastrointestinal complaints in 1977 and 
1984, prior to his service in the Persian Gulf.  Evidently, 
gastric problems complained of resolved, as there were no 
further complaints in service.  At the time of his separation 
from service, in December 1992, the appellant did not 
complain of continued gastric symptoms on examination.  
Moreover, there were no objective clinical findings made on 
examination evincing gastric impairment.  The first clinical 
manifestation of gastric impairment was documented on private 
diagnostic evaluation in May 1994, more than a year following 
the appellant's release from service.  These studies were 
noted to yield findings consistent with mild antritis and 
duodenitis.  On VA examination, conducted in August 1994, the 
appellant was evaluated with upper gastric tenderness.  
However, on more recent VA examination in February 1997, 
there were no findings referable to the stomach or digestive 
system.  Inasmuch as the appellant's current gastric 
complaints have been clinically evaluated to be 
manifestations of known clinical diagnoses, service 
connection on the basis of undiagnosed illness due to Persian 
Gulf Syndrome does not obtain under 38 C.F.R. § 3.317.

In the absence of any statutory or regulatory presumption of 
a nexus between the appellant's service and his claimed 
gastrointestinal disorder, the appellant claim for service 
connection for a gastrointestinal disorder, to include mild 
antritis and duodenitis, may be established on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed Cir. 
1994), 38 U.S.C.A. §§ 1116, 1113(b) (West 1991).  In this 
regard, the appellant has the burden of presenting a well 
grounded claim.  See 38 U.S.C.A. § 5107(a); Caluza and 
Murphy, both surpa.

In this case, there is no competent medical opinion of record 
which links the appellant's current gastrointestinal 
condition, evaluated as antritis and duodenitis, to the 
appellant's period of service.  Lay evidence or testimony 
alone, such as the appellant's belief that his stomach 
condition is linked to service or to any incident of service, 
is not sufficient because lay persons are not competent to 
offer medical diagnosis or opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Layno, 6 Vet. App. at 469; Fluker 
v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Grottveit, 5 Vet. App. at 92-93; Clarkson v. Brown, 4 
Vet. App. 565, 567 (1993).  In the absence of competent 
supporting evidence to establish that the current gastric 
impairment is etiologically related to the in service 
complaints, the appellant's claim of entitlement to service 
connection for a gastrointestinal disorder, to include mild 
antritis and duodenitis (claimed as a digestive problem), is 
not well grounded on a direct basis and must be denied.


Entitlement to service connection for chronic fatigue, 
neuromuscular
problem, and skin rash

With respect to the claimed neuromuscular problem, the Board 
notes that the only diagnosis related to neurological 
impairment rendered on VA examination was a finding of 
sensory neuropathy, in August 1994.  This evaluation was 
predicated upon the appellant's complaints of left-sided 
pain, with clinical findings of decreased sensation 
associated with the left side.  However, the record is silent 
with respect to any further findings of neuropathy on VA or 
private examination.  Indeed, on the most recent VA 
examination in 1997, there were no complaints or objective 
clinical findings of neurological impairment.  

With respect to the appellant's complaints of fatigue, the 
record shows that the appellant was evaluated with chronic 
fatigue syndrome in June 1997.  It was opined that the 
appellant's complaints of fatigue might be attributable to a 
serum positive test for Epstein-Barr.  The examiner did not 
identify any objective clinical findings on physical 
examination associated with that assessment.  In fact, the 
examiner did not document any particular findings noted on 
physical examination in the context of this report.  

With respect to the claimed skin rash, the Board notes that 
the appellant was evaluated with dyshidrotic dermatosis of 
the hands and soles of the feet on the most recent VA 
examination in February 1997.  There was no medical opinion 
evidence of a causal relationship between the evaluated skin 
disorder and service or, in particular, any event of service.  
The medical evidence of record, to include service medical 
records, is conspicuously negative for any reference to a 
skin disorder, with the exception of a finding of contact 
dermatitis of the right hand upon separation from service.  

The Board finds in each instance that the service medical 
records are negative for clinical findings relevant to the 
claimed disorders.  Additionally, there is no objective 
indication capable of independent verification that the 
appellant currently suffers from chronic disabilities 
resulting from undiagnosed illnesses to which the claimed 
symptoms might be attributed.  Rather, the appellant's 
symptoms of fatigue, and neurological and dermatological 
impairment have been attributed to clinically identifiable 
conditions.  Therefore, service connection on the basis of 
undiagnosed illness does not obtain under 38 C.F.R. § 3.317.

Moreover, there is no medical opinion evidence that any of 
these disorders is causally related to the appellant's period 
of service.  Therefore, the Board finds that the appellant 
has not met the burden of submitting evidence to support a 
belief that his claims of entitlement to service connection 
for fatigue, neuromuscular problem, and a skin rash are well 
grounded.  See Caluza, supra;Lathan, 7 Vet. App. at 365; 
Grottveit, 5 Vet. App. at 93.


Entitlement to service connection for weight loss, fungal 
infection, and tinea pedis

Pursuant to 38 C.F.R. § 3.317, service connection may be 
granted only for disabilities due to undiagnosed illnesses 
attributed to service in Southwest Asia during the Persian 
Gulf War.  The Board notes that the in Sabonis v. Brown, 6 
Vet. App. 426 (1994), the Court held that in cases in which 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied, or the appeal to 
the Board terminated because of the absence of legal merit or 
lack of entitlement under the law.  Id at 430. 

The appellant's service medical records are negative for any 
complaints, or diagnosis of weight loss, fungal infection, 
and tinea pedis.  The separation examination is likewise 
negative for any further complaint, finding, or diagnosis 
related to weight loss, fungal infection, and tinea pedis.  
Furthermore, no mention of these conditions was made during 
VA in August 1994 and February 1997, nor has the appellant 
submitted any objective non-medical evidence capable of 
independent verification showing that he suffers from these 
conditions.  While the record shows that the appellant was 
diagnosed with dermatitis on the most recent VA examination 
in 1997, there was no finding of fungal involvement made.  
Thus, the Board finds that the appellant's claims of service 
connection for weight loss, fungal infection, and tinea 
pedis, to include undiagnosed illnesses, are not well 
grounded.

In this instance, the appellant has not demonstrated by any 
independent objective indication that he currently suffers 
from unexplained fluctuations in weight, fungal infection, or 
tinea pedis.  Therefore, the claim of entitlement to service 
connection for weight loss, fungal infection, and tinea 
pedis, to include an undiagnosed illness, is not plausible or 
capable of substantiation and must be denied.

For the same reasons stated above, since the record contains 
no competent evidence of a present disability manifested by 
current symptoms of weight loss, fungal infection, and tinea 
pedis, see Gilpin v. West, 155 F.3d 1353, 1356 (Fed.Cir. 
1998) (citing Degmetich v. Brown, 104 F.3d 1328, 1331-32 
(Fed.Cir. 1997), the appellant's claims of service connection 
for those disorders must also fail as not well grounded on a 
direct basis.  See Brock v. Brown, 10 Vet. App. 155, 164 
(1997); Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. App. at 
225.


Entitlement to service connection for dermatitis of the 
right hand 

The appellant's claim is well-grounded within the meaning of 
38 U.S.C.A. 
§ 5107(a).  That is, the appellant is found to have presented 
a well-grounded claim which is plausible, or capable of 
substantiation.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the appellant is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
current disability was incurred coincident with service in 
the Armed Forces.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after service discharge is required to support the 
claim. 38 C.F.R. § 3.303(b).

In the instant case, the appellant's service medical records 
show that the appellant was treated intermittently between 
June and July 1982, for burns to the upper extremities and 
right foot.  At the time of his separation examination in 
1992, the appellant was evaluated with mild contact 
dermatitis of the right hand secondary to Therefore, since it 
has been established that the appellant was diagnosed with 
contact dermatitis of the right hand during service, the 
question now becomes whether or not there is sufficient 
evidence in the record to establish a continuity of the 
symptomatology for which service connection might be granted.

The first post-service medical evidence of any dermatological 
problems referable to the right hand is in February 1997, 
more than 15 following his release from service.  Under such 
circumstances, the Board may legitimately question whether 
chronicity of symptomatology is adequately supported.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991).  In this 
instance, however, it is the Board's opinion that the 
appellant's diagnosis of mild contact dermatitis of the right 
hand during service and at the time of separation, his 
reported history of continuing symptomatology, and the post 
service diagnosis of dyshidrotic dermatosis, and tinea manus, 
and scaling and onycholysis on the most recent VA general and 
skin examinations, respectively, raise a reasonable doubt as 
to the incurrence of a chronic disability.  See also, 38 
C.F.R. § 3.303(d). Accordingly, resolving that doubt in the 
appellant's favor, the Board concludes that contact 
dermatitis of the right hand is of service origin.


ORDER

Service connection for digestive problem, neuromuscular 
problem, weight loss,  fatigue, skin rash, fungal infection 
of the right hand, left foot, and fingernails, and  tinea 
pedis, each claimed as an undiagnosed illness due to Persian 
Gulf War Syndrome, is denied.

Service connection for contact dermatitis of the right hand 
is granted, subject to the law and regulations for the award 
of monetary benefits.


REMAND

With respect to the claim for service connection for post-
traumatic stress disorder, a preliminary review of the record 
shows that the RO denied this claim in its original rating 
action in December 1994.  The appellant thereafter filed a 
timely notice of disagreement with this determination in 
January 1995.  38 C.F.R. § 20.201 (1998).  The record 
discloses, however, that a statement of the case addressing 
the issue of service connection for post-traumatic stress 
disorder has not been issued.  See 38 C.F.R. §§ 19.29, 19.30 
(1998); Fenderson and Holland, both supra.. 

Accordingly, to ensure full compliance with due process 
requirements, this matter is REMANDED to the RO for the 
following action:

The RO should issue a statement of the case 
as to the issue of entitlement to service 
connection for post-traumatic stress disorder 
in accordance with the provisions of 
38 C.F.R. § 19.30 (1998). 

The appeal as to the claim of entitlement to service 
connection for post-traumatic stress disorder will be 
returned to the Board following the issuance of the statement 
of the case, only if it is perfected by the filing of a 
timely substantive appeal.  

The purpose of this REMAND is to afford the appellant due 
process of law.  No inference should be drawn regarding the 
merits of the claim, and no action is required of the 
appellant until further notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

